DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 21 January 2022 and the request for continued examination filed on 21 January 2022. 
Claims 51-53 are new. Claims 1, 4, 6, 10, 12, 15, 17, 34, 37, 39, 45, 47, and 48 were amended. Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  21 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Interpretation – General
Applicant’s use the terms “control household” and “test household” are contrary to the ordinary and customary meaning of these terms. However, the specification expressly defines the meaning of “‘control’ data” and “‘test’ data”, while emphasizing the words “control” and “test”, as referring to data regarding a unreached and reached populations respectively ([0014]). Examiner takes this definition as extending to the terms “control household” and “test household” such that “control household” and “test household” refer to “an unreached household” and “a reached household” respectively. This interpretation is supported by the parenthetical examples provided at [0016]. 

The claims use the term “pseudo-randomly.” During the interview conducted 27 April 2022, Applicant’s representatives explained that this term refers to random selection the first subset of market data. Examiner therefore understands “pseudo-randomly” to be synonymous with “random” in the context of the limitation “pseudo-randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed.” 

Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency.

Claim 1 recites “pseudo-randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed.” 
In the 27 April 2022 Interview, Applicant’s representatives described the “pseudo-random” selection process as just randomly selecting from within a subset of the data. Examiner took from this that applicant means for “pseudo-random selection” to be intended to contrast against a random selection that selects households from the overall market data. Thus “pseudo-random” selection involves randomly selecting from within attribute buckets. 
However, this is not the plain and ordinary meaning of “pseudo-random”, and the specification does not provide a definition for “pseudo-random” that comports with applicant’s expressed intent. Further, in a context where “pseudo-random” is meant simply as “random”, the reference to “pseudo-random” begets confusion regarding whether the claimed randomness is a true randomness or a deterministically generated randomness. Even in view of the record including the interview, it would not be clear to one of ordinary skill in the art what type of randomness is required for the selection process. 
Thus the meaning and scope of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 12, 34, and 45 are similarly rejected. 
For the purposes of examination, Examiner is interpreting the limitation as described in the interview and as explained above.
Additionally, Examiner notes that the issue could be resolved by amending the claim to recite: “randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed.” This appears to capture the aspect that the control households are selected for removal from “the first subset of marketing data”, making the “pseudo” of “pseudo-random” unnecessary while capturing the intended scope. 

Claim 1 recites the non-original limitation: “aggregate the first adjusted subset of the market data with a second adjusted subset of the market data to form balanced market data for market analysis, the second adjusted subset associated with a second attribute bucket, the second attribute bucket including a second subset of the market data.” Note that the disclosure provides a definition for “balanced data”, which is interpreted to extend to “balanced market data.”  
[0014] Existing methods of adjusting the reach of an advertisement include downsampling control data. As used herein, "control" data is the dataset of an unreached population. As used herein, "test" data is the dataset of a reached population. However, randomly downsampling control data does not balance the data. As used herein, "balanced data" is data in which the proportionate attributes of the control data in the adjusted dataset (e.g., after downsampling control data) is the same as or within a threshold of the proportionality of attributes of the test data.

The definition’s specific language “in which the proportionate attributes of the control data in the adjusted dataset … is the same as or within a threshold of the proportionality of the attributes of the test data” is not clear. It is clear there is some proportional relationship, but the specific relationship is not discernable. Examiner’s best attempt to interpret the limitation is that the proportion of control data is the same or within a threshold of the proportion of test data. However, the examples provided in the specification appear to contradict that, with the proportion of control data no-where near the proportion of test data in the example discussed between [0030] and [0031]. Thus one of ordinary skill in the art would not be able to determine the scope of “balanced market data”, making the scope of the claim unclear, and the claim indefinite. Claims 12, 34, and 45 are similarly rejected. Claim 52 is similarly rejected as it incorporates the unclear language of the definition. 
For the purposes of examination, the “balanced market data” will not be interpreted as limited by the definition provided at [0014], and will just be taken as a description of the aggregated adjusted subsets. 

Claims 34, 36, 37, 39, 41, and 42 recite “means for generating first attribute bucket”, “means for determining a first bucket reach percentage of the subset of the marketing data”, “means for adjusting data”, and “means for comparing reach percentages” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In each case, the specification notes that “[t]he means for [function] is hardware.” The specification does not further elaborate on the means for these functions. The most favorable interpretation of the claimed “hardware” is that it references a computer implemented function. However, per MPEP 2181: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). The specification does not provide algorithms for the identified functions. As such, the original disclosure fails to disclose the corresponding structure for performing the entire claimed function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 
The claims were examined under the guidelines provided in MPEP 2107.II. At no point during review of the application did it become readily apparent that the claimed invention has a well-established utility.
After reviewing the claims and the specification, Examiner finds that applicant has asserted the specific and substantial utilities of either allowing the adjustment of a measured reach or allowing the adjustment of a measured reach without biasing data. This is based on the following disclosures: 
[0002] This disclosure relates generally to the technical field of market research, and, more particularly, to methods, systems, articles of manufacture, and apparatus to adjust reach.

[0003] In recent years, a substantial amount of money is invested in advertising for goods and/or services in an effort to bolster purchase and/or consumption of such goods and/or services. Regardless of a degree of quality associated with the advertised goods and/or services, if the advertising fails to reach an appropriate audience, then such advertising investment(s) are wasted.

[0012] For example, marketing analysis may include determining sales lift due to advertising. That is, a company desires to know the increase in sales due to specific advertisements and/or promotions. However, to determine an accurate sales lift due to an advertisement and/or promotion, the data analyzed must have an adequate reach. As used herein, "reach" is defined as the percentage of a population that was exposed to an advertisement out of the total population. In many cases, the observed reach of an advertisement is not sufficient (e.g., low-reach data) to determine sales lift and/or other market research. For example, low-reach data may have a reach percentage of 2% (e.g., 2% of the population was exposed to the advertisement).

[0014] Existing methods of adjusting the reach of an advertisement include downsampling control data. As used herein, "control" data is the dataset of an unreached population. As used herein, "test" data is the dataset of a reached population. However, randomly downsampling control data does not balance the data. As used herein, "balanced data" is data in which the proportionate attributes of the control data in the adjusted dataset (e.g., after downsampling control data) is the same as or within a threshold of the proportionality of attributes of the test data.

[0029] In examples disclosed herein, the data controller 210 reduce bias and/or other discretionary errors associated with human discretionary decision making. For example, in existing methods of adjusting reach, a market analyst may select MECE buckets and/or control households to remove to increase reach of data. However, the market analyst introduces human bias and may not select and remove control households randomly (e.g., human error). Examples disclosed herein analyze MECE buckets and pseudo- randomly identify control households to remove in response to the bucket reach percentage being less than a target reach percentage.

[0032] In some examples, the data controller 210 analyzes each MECE bucket. Thus, each MECE bucket is adjusted to have at least the target reach percentage. The example data controller 210 appends (e.g., aggregates, combines, etc.) the MECE buckets together, forming an adjusted dataset with the target reach percentage that is balanced (e.g. an adjusted reach percentage). In some examples, the data controller 210 stores the adjusted dataset in the reach database 212.

However, one of ordinary skill in the art would not view the identified utilities as credible. Note that the specification expressly defines “reach” as “the percentage of a population that was exposed to an advertisement out of the total population” [0012]. Thus one of ordinary skill in the art would understand “reach” to be a calculated metric generated from observations. For example, the specification provides an example of a reach calculation:
[0030] For example, if there are two test households and 98 control households in a MECE bucket (e.g., a total of 100 households), the reach determiner 204 determines the bucket reach percentage is 2%. If the target reach percentage is 10%, the example reach comparator 206 determines the bucket reach percentage is less than the target reach percentage (e.g., 2 < 10) and, thus, the example data controller 210 determines to adjust the control households of the MECE bucket. The example data controller 210 determines to remove 80 control households (e.g., 2 / (100 - 80) = 0.1, or 10%). 

In this example the observations are that 2 households were reached, and 98 households were not reached, indicating a “reach” of 2% ( 2 / ( 2 + 98) ). The application provides its purported utility through eliminating 80 households from the denominator of this calculation to produce a reach of 10% ( 2 / ( 2 + (98 – 80) ). Because the original observations of 2 reached households and 98 households remain the observed values, one of ordinary skill in the art would still understand the actual reach that occurred to still be 2%. Thus one of ordinary skill in the art would not understand the measured reach to have actually been adjusted, but rather that data was manipulated to incorrectly represent the reach. An incorrect representation of data does not address the issue of advertising failing to reach an audience (as referenced in [0003]) because a false measurement does not change how many people were exposed to the advertisement. An incorrect representation of data does not address an issue of a marketing analysis requiring a large reach (as referenced in [0012]) because a false measurement simply premises the analysis on bad data. One of ordinary skill in the art would not recognize the instant manipulation of data to incorrect represent observations as credibly useful. 
Examiner notes that this is not to say that modifying the data associated with a calculation can never be useful. For example, if the 2 reached households were in North Dakota while 18 of the unreached households were in North Dakota and the remaining 80 of the unreached households were in South Dakota, it could be useful to eliminate the South Dakota households to determine a “North Dakota Reach” of 10%. However, the application does not purport to increase reach by determining an distinct compartmentalized reach metric. Such an adjustment is specifically outside the scope of the claim, which describes determining a reach for an “attribute bucket” (e.g., demographic subset), and then adjusting the reach for that same “attribute bucket” (See at least Claim 1).  
The specification does reference some constraint with regards to “balanced data”. 
[0014] Existing methods of adjusting the reach of an advertisement include downsampling control data. As used herein, "control" data is the dataset of an unreached population. As used herein, "test" data is the dataset of a reached population. However, randomly downsampling control data does not balance the data. As used herein, "balanced data" is data in which the proportionate attributes of the control data in the adjusted dataset (e.g., after downsampling control data) is the same as or within a threshold of the proportionality of attributes of the test data.

[0060] Example 1 includes an apparatus to adjust reach, the apparatus comprising a data accessor to obtain market data and a target reach percentage, the market data including test households and control households,- 24 - an attribute controller to generate an attribute bucket, the attribute bucket including a subset of the market data, a reach determiner to determine a bucket reach percentage of the subset of the market data, and a data controller to, in response to the bucket reach percentage being less than the target reach percentage, remove a control household from the subset of the market data to generate a balanced market dataset for market analysis.

[0032] In some examples, the data controller 210 analyzes each MECE bucket. Thus, each MECE bucket is adjusted to have at least the target reach percentage. The example data controller 210 appends (e.g., aggregates, combines, etc.) the MECE buckets together, forming an adjusted dataset with the target reach percentage that is balanced (e.g. an adjusted reach percentage). In some examples, the data controller 210 stores the adjusted dataset in the reach database 212.

But note that this does not actually provide a justification or analytical basis for eliminating the control of households. 
One of ordinary skill in the art would understand that in conventional polling, if a group is overrepresented in a sample (i.e., the measured group) relative to the population (i.e., the total collection of individuals being measured) it may make be justified to eliminate datapoints for that group. For example, if Demographic-Group-1 represents 50% of a population, but the sample taken is 70% Demographic-Group-1, it may make sense to eliminate some excess datapoints in the sample that correspond to Demographic-Group-1. However, they would not understand it making sense to exclusively eliminate “control”/unexposed data points. Only eliminating negative results during down-sampling would immediately bias the data with regards to Demographic-Group-1 responses. So here one of ordinary skill in the art would see the elimination of only control households, without some justification, as biasing and unbalancing the “reach”.
Note that the example previously referenced reach calculation of [0030] is discussed further in [0031]. 
[0030] For example, if there are two test households and 98 control households in a MECE bucket (e.g., a total of 100 households), the reach determiner 204 determines the bucket reach percentage is 2%. If the target reach percentage is 10%, the example reach comparator 206 determines the bucket reach percentage is less than the target reach percentage (e.g., 2 < 10) and, thus, the example data controller 210 determines to adjust the control households of the MECE bucket. The example data controller 210 determines to remove 80 control households (e.g., 2 / (100 - 80) = 0.1, or 10%). 

[0031] In the example described above, a second MECE bucket may include 12 test households and 88 control households (e.g., a total of 100 households in the second MECE bucket and 200 households in the market data). The example reach determiner 204 determines the bucket reach percentage of the second MECE bucket is 12%. If the target reach percentage of the second bucket is also 10%, the example reach comparator 206 determines the bucket reach percentage is greater than the target reach percentage (e.g., 12> 10). Thus, the example data controller 210 determines to not adjust the control households of the second MECE bucket (e.g., the data controller 210 does not remove control households from the second MECE bucket).

In the complete example, the overall reach is 7% ( (2 + 12) / (100 + 100) ), and after applicant’s processing the purported overall reach is 12% ( (2 + 12) / (20 + 100) ). Note that the example describes there being two MECE (i.e., “mutually exclusive, collectively exhaustive) buckets (MECE buckets should be read as distinct demographic buckets encompassing an entire population. One set of MECE buckets would be the demographic groups of “those under 50 years of age” and “those 50 years of age or older”). One of ordinary skill in the art would understand such processing as seriously unbalancing the dataset between these buckets. If the first MECE bucket is Demographic-Group-1, and the second MECE bucket is Demographic-Group-2, we see that in applicant’s example the proportion of the measured population in Demographic-Group-1 went from 50% (100 / (100 + 100)) to 17% (20 / (20 + 100)). Nothing in the original disclosure actually overcomes the way this biases the data. Thus despite the asserted utility of allowing the adjustment of a measured reach without biasing data, one of ordinary skill in the art would simply not understand this utility to be credible from the disclosure’s examples clearly inducing bias and unbalancing. 
Note that even if manipulation of data to incorrectly represent observations could be considered useful in some fields, one of ordinary skill in the art would absolutely not recognize it as useful in the field of advertising metrics. Peterson (“How Facebook’s measurement errors have eroded marketers’ trust”) reports how facebook was “overstating Page posts’ organic reach” and how this has undermined advertiser trust in the business. Lomas (“Facebook knew for years ad reach estimates were based on ‘wrong data’ but blocked fixes over revenue impact, per court filing”) describes facebook being sued for providing advertisers with inflated estimates of potential reach, demonstrating the hazard of overinflating reach numbers. Lomas further references a worker in the field articulating warnings against such behavior: “a Facebook product manager for the “potential reach” tool warned the company was making revenue it “should never have” off of “wrong data”. Thus one of ordinary skill in the art would clearly not recognize manipulation of data to incorrect represent reach values as useful in the field of advertising metrics. 
Reviewing the evidence of record for the present application, Examiner notes that Sullivan et al. (US 2018/0249214 A1) describes a closely related process where a synthetic dataset is created according to demographic reach targets. Initially, this could appear to support the utility of the claimed process. However, Sullivan goes into great depth as to how to select the datapoints to eliminate to minimize the impact of manipulating the data on the validity of the resulting metrics (See at least Fig. 4-8, and associated disclosures). As explained in the rejection below, the difference between the claimed process and Sullivan is that the claimed process randomly eliminates datapoints, in contrast to Sullivan’s careful selection and error checking. In this way, Sullivan incorporates justifications and control for the elimination of datapoints from their initial data set in a way that the present application does not, and which would distinguish Sullivan from the present application for whether Sullivan suggests utility in randomly eliminating datapoints to increase reach. 
One of ordinary skill in the art would not recognize the claimed manipulation of data as useful, because it does not appear to affect the actual reach that occurred, because it provides no justification or analytical basis for a new value of reach, and because it does not appear to achieve “balanced data”. Further, one of ordinary skill in the art in the relevant field would see unjustified manipulations of data which incorrectly represent advertising data as harmful, rather than useful. Thus when the record as a whole is considered, one of ordinary skill in the art would not find the asserted utility of the present application to be credible. Thus the claims are rejected for lack of utility. 

Claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12, which is representative of claims 1, 34, and 45, recites in part, obtain market data and a target reach percentage, the market data including test households and control households; generate a first attribute bucket, the first attribute bucket including a first subset of the market data; determine a first bucket reach percentage of the first subset of the market data; in response to the first bucket reach percentage being less than the target reach percentage, determine a number of control households to remove from the first subset of the market data based on a size of the first subset of the market data and a difference between the first bucket reach percentage and the target reach percentage;  pseudo-randomly select a corresponding number of the control households to be removed from the first subset of the market data based on the determined number of control households to be removed; remove the selected control households from the first subset of the market data to generate a first adjusted subset of the market data; and aggregate the first adjusted subset of the market data with a second adjusted subject of the market data to form balanced market data for market analysis, the second adjusted subset associated with the second attribute bucket, the second attribute bucket including a second subset of the market data. These limitations clearly set forth a concept of analyzing marketing data to produce advertising metrics. This concept clearly is a marketing or advertising activity, and therefore the claims set forth a concept which falls within the methods of organizing human activity as explained in the 2019 PEG. Therefore the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. Claim 1 recites the additional elements of a data accessor, an attribute controller, a reach determiner, and a data controller. These elements are functionally defined and otherwise recited at an extreme level of generality, and are interpreted as a generic computing device performing the identified functions. Claim 34 recites several indefinite means for limitations, which for the purposes of the present rejection will be interpreted as generic computing hardware implementing the identified functions. Claim 12 recites the additional element of a non-transitory computer readable medium, which is a generic computing device. Claim 45 recites the additional element of an apparatus comprising memory and processor circuitry, which too may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea into a practical application does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Therefore the additional elements fail to integrate the abstract idea into a practical application. As such, the claims are determined to be directed to an abstract idea.
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which are interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computing device does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-4, 6, 8-10, 14, 15, 17, 19, 20, 36, 37, 39, 41, 42, and 46-53 further narrow the abstract idea, but do not set forth any other additional elements. The claims continue to recite an abstract idea, albeit narrowed. The previously identified additional elements fail to integrate the narrowed abstract idea into a practical application. Therefore the claims continue to be directed to an abstract idea. The previously identified additional elements fail to amount to significantly more than the narrowed abstract idea. As such, the additional elements of the dependent claims do not amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8-10, 12, 17, 19, 20, 34, 39, 41, 42, 45, and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2018/0249214 A1) in view of Gong (US 10417650 B1). 

Regarding Claim 1, 12, 34, and 45: Sullivan discloses an apparatus to adjust reach, the apparatus comprising:
a data accessor to obtain market data and a target reach percentage, the market data including test households and control households  (The example seed panel generator 122 of FIG. 1 gathers (A) the audience assigned return path data from the example return path data audience storage 118, (B) the example meter data 102 from the example panelist data storage 120, (C) and station data from the example station data storage 124 to generate a seed panel. See at least [0025]. Also: The example interface(s) 300 of FIG. 3 receive the seed panel from the example seed panel storage 126 and receive targets. The targets are target audience numbers (e.g., total count or percentage), household numbers, and/or reach numbers to be satisfied by the synthetic respondent level data. For example, a ratings target may include a percentage of a demographic group that viewed a program, channel, etc. within a quarter hour, day-part, day, etc. See at least [0038]).
an attribute controller to generate a first attribute bucket, the first attribute bucket including a first subset of the market data; a reach determiner to determine a first bucket reach percentage of the first subset of the market data; and a data controller to: in response to the first bucket reach percentage being less than the target reach percentage, determine a number of control households to remove from the first subset of the market data based on a size of the first subset of the market data and a difference between the first bucket reach percentage and the target reach percentage; select a corresponding number of the control households to be removed from the first subsets of the market data based on the determined number of control households to be removed; remove the selected control households from the first subset of the market data to generate a first adjusted subset of the market data (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]).
aggregate the first adjusted subset of the market data with a second adjusted subset of the market data to form balanced market data for market analysis, the second adjusted subset associated with a second attribute bucket, the second attribute bucket including a second subset of the market data (The example file generator 312 of FIG. 3 generates the example output file 130 based on the adjusted seed panel corresponding to the target rating(s) and/or reach(es). As described above, the example file generator 312 generates the example output file 130 to include synthetic respondent level data, synthetic respondent level attributes, quarter hour ratings calculated from the synthetic respondent level data, daypart ratings calculated from the synthetic respondent level data, daypart reach calculated from the synthetic respondent level data, etc. The example file generator 312 may output the example output file 130 to an additional device for further processing and/or to generate a report. See at least [0046]). 

Sullivan does not appear to disclose pseudo-randomly selecting control households to be removed. 
Gong teaches randomly selecting demographic data points and removing the selected demographic data points (When a group is determined to include more than 50,000 data structures, a down-sampling (e.g., random down-sampling or down-sampling based on predefined parameters) designed to maintain customer demographic distribution within a predetermined threshold and preserve integrity of results may be executed. See at least Column 5, Lines 52-65. Also: Data pre-processing module 216 is shown to include group selection logic 218 and down-sampling logic 220 according to an illustrative implementation. See at least Column 12, Lines 61-63). 
Sullivan provides a system which achieves demographic ratings targets for synthetic data by removing panelists, which differs from the claimed invention by the substitution of Sullivan’s techniques for selecting panelists to remove with a random selection. However, Gong demonstrates that the prior art already knew of random selection of data points to down-sample demographic data. One of ordinary skill in the art could have trivially substituted Gong’s random selection into the system of Sullivan. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would more quickly produce an adjusted seed panel. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong. 

Regarding Claim 2: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the test households have been exposed to media and the control households have not been exposed to the media (Return path data provides valuable media exposure data, including media exposure data in locations where no panel data is available. See at least [0014]). 

Regarding Claim 6, 17, 39, and 48: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the attribute controller is to generate the second attribute bucket including the second subset of the market data based on a household attribute different than a household attribute associated with the first subset of the marketing data (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]). 

Regarding Claim 8, 19, 41, and 49: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the reach determiner is to determine a second bucket reach percentage of the second subset of the market data (For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. Also: if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]). 

Regarding Claim 9, 20, 42, and 50: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the target reach percentage is a first target reach percentage, and further including a reach comparator to compare the second bucket reach percentage to a second target reach percentage, the second target reach percentage different than the first target reach percentage (For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. Also: if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]).

Regarding Claim 10: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the data controller, in response to the second bucket reach percentage being greater than the second target reach percentage, does not remove a control household from the second subset of the market data ( At block 802, the example rating/reach comparer 304 determines if the rating difference (e.g., the difference between the target rating and the current rating) and/or the household rating (e.g., the difference between the target household rating and the current household rating) satisfies a threshold (e.g., a viewing threshold). In some examples, the ratings/reach comparer 304 analyzes the rating difference and the household rating difference. In some examples, the ratings/reach comparer 304 analyzes one of the rating difference or the household rating difference. If the example ratings/reach comparer 304 determines that the rating difference and/or the household rating difference satisfies the threshold (block 802: YES), the process ends. See at least [0069]). 

Regarding Claim 51 Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses the attribute controller is to generate the second attribute bucket including the second subset of the market data; the reach determiner is to determine a second bucket reach percentage of the second subset of the market data; and the data controller is to: in response to the second bucket reach percentage being less than the target reach percentage, determine a second number of control households to remove from the second subset of the market data based on a size of the second subset of the market data and a difference between the second bucket reach percentage and the target reach percentage; select a corresponding number of control households to remove from the second subset of the market data based on the determined second number of control households to be removed; and remove the selected control households from the second subset of the market data to generate the second adjusted subset of the market data (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]). As previously noted in combination with Sullivan, Gong teaches a random removal of datapoints. The motivation to combine Sullivan and Gong is the same as explained under claim 1 above, and is incorporated herein. 

Regarding Claim 52: Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the control households in the balanced market data have proportionate attributes within a threshold of a proportionality of attributes of the test households (At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063]. Also: At block 800, the example ratings/reach comparer 304 compares the target ratings to the current ratings, the target household rating to the current household rating, and the target reach to the current reach of the seed panel. For example, the rating/reach comparer 304 compares the target ratings to the current ratings by calculating a difference between the target ratings and the current ratings (e.g., the rating difference). The example rating/reach comparer 304 may compare the target household rating to the current household rating, and the target reach to the current reach in a similar manner to determine a household rating difference and/or a reach difference. See at least [0068]. Also: At block 810, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist. As described above in conjunction with FIG. 3, the example seed panelist data adjuster 308 adjusts the quarter hour(s) of the selected seed panelist by incrementing and/or decrementing the weight of the selected seed panelist in the current ratings for the seed panelist's demographic. See at least [0071].  Also: At block 816, the example ratings/reach comparer 304 determines if the rating difference and/or the household rating difference satisfies the threshold. … the process returns to block 806 to further adjust quarter hours of remaining seed panelists in the subgroup. See at least [0072]).

Regarding Claim 53 Sullivan in view of Gong teaches the above limitations. Additionally, Sullivan discloses wherein the attribute generator is to generate the first attribute bucket based on mutually exclusive, collectively exhaustive attributes of households within the first attribute bucket (Examples disclosed herein adjust the seed panel by adjusting weights of seed panelists corresponding to the target rating and/or reach (such as the target rating and/or reach represented by the aggregate return path data) until the target rating and/or reach is satisfied. For example, if the target rating (e.g., corresponding to a rating reflected in the aggregate return path data) is 25% of men exposed to a first program during a first duration of time and 30% of the generated seed panel men were exposed to the first program during the first duration of time, examples disclosed herein adjust the seed panel to reduce the current rating (e.g., 30%) to a rating closer to the target rating (e.g., 25%). See at least [0016]. At block 706, the example seed panel optimizer 128 optimizes the seed panel based on the current rating of the seed panel and a received target rating. For example, if the received target rating is 5% of African American users that watched a program at a first time and the current rating corresponds to 3% of African American users that watched the program at the first time, the seed panel optimizer 128 optimizes the seed panel to model the target rating more closely. See at least [0063].

Claims 3, 4, 14, 15, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 2018/0249214 A1) in view of Gong (US 10417650 B1), and further in view of Sheppard et al. (US 2018/0249210 A1). 

Regarding Claim 3, 14, 36, and 46: Sullivan in view of Gong teaches the above limitations. Sullivan does not appear to disclose wherein the reach determiner is to determine an observed reach percentage of the market data. 
However, Sheppard teaches determining an observed reach percentage of the market data (Examples disclosed herein determine the population union reach for a given union (e.g., the population union reaches) by determining initial estimates of the population union reaches (X.sub.[j]) and applying the initial estimates to Equations 1-3 resulting in some error. …. Once the initial pseudo universe estimates for the population audience is determined, examples disclosed herein apply the determined pseudo universe estimates for the population audience and the population union reach estimates to Equation 3 to identify an error of the population union reach estimates. See at least [0018]). 
Sullivan and Gong suggest techniques for adjusting reach associated with population subsets, upon which the claimed invention’s further identification of an overall population reach can be seen as an improvement. However, Sheppard demonstrates that the prior art already knew of techniques for determining an overall population reach. One of ordinary skill in the art could have easily applied the techniques of Sheppard with the system of Sullivan and Gong. One of ordinary skill in the art would have recognized that such an application of Sheppard would have predictably resulted in a system which could determine an overall reach in addition to adjusting target reach for demographic groups. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong and Sheppard. 

Regarding Claim 4, 15, 37, and 47: Sullivan in view of Gong and Sheppard teaches the above limitations. As previously noted, Sullivan discloses wherein the attribute controller is to generate the first attribute bucket. However, Sullivan does not appear to disclose that this occurs in response to the observed reach percentage being less than the target reach percentage. However, Sheppard teaches adjusting a population in response to the observed reach percentage being less than the target reach percentage (The error corresponds to an amount of deviation between a relationship (e.g., expression) of the right side of Equation 3 and a relationship of the left side of Equation 3 (e.g., the difference between the right side and the left side). For example, if the right side is equal to the left side (e.g., the difference is zero), the error of the corresponding population union reach is zero. When the error is above an error threshold, examples disclosed herein adjust the population union reach estimates to reduce the error. Examples disclosed herein continues this iterative process while adjusting the population union reach, until the population union reach converge to value(s) that satisfy the error threshold. See at least [0018]). 
Sullivan, Gong, and Sheppard suggests a system which determines an overall reach, and which can adjust subsets of an overall population, upon which the claimed invention’s adjustment of subsets in response to insufficient overall reach can be seen as an improvement. However, Sheppard demonstrates that the prior art already knew of adjusting populations when an overall reach does not meet its target value. One of ordinary skill in the art could have easily applied the techniques of Sheppard of detecting an error in an overall reach to initiate the subset demographic adjustments of Sullivan. Further, one of ordinary skill in the art would have recognized that such an application of Sheppard would have predictably resulted in an improved system which would make demographic subset adjustments only when necessitated by an overall reach deficiency. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Sullivan and the teachings of Gong and Sheppard.

Response to Arguments
Applicant’s Argument Regarding 112(a)Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-50: Claim 1 is clearly supported by the specification. 
Examiner’s Response: Applicant's arguments filed 21 January 2022 have been fully considered. While Examiner does not agree that the limitation is “clearly supported”, upon further review and in consideration of the simplicity that applicant’s characterization of “pseudo-randomly” the rejection regarding “pseudo-randomly select a control household” is withdrawn. 



Applicant’s Argument Regarding 112(b) Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-50: 
Contrary to the arguments in the Office action, one of ordinary skill in the art would understand what is claimed when claim 1 is read in light of the specification including with respect to the phrase “pseudo-randomly.” 
It is well settled that the blocks of a flowchart provide sufficient structure for a means plus function element. 
The specification does not simply state “generate MECE buckets.” Rather, the specification discloses specific examples as to how the means for generating an attribute bucket generates the MECE buckets, such as “Determining buckets having non-overlapping attributes.” The specification clearly discloses the structures for performing the means for generating an attribute bucket. 
Examiner’s Response: Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
Examiner disagrees that applicant’s assertion, and notes that prior to the 27 April 2022 interview, they did not understand what Applicant meant by “pseudo-randomly.” As explained in the rejection above, an issue remains but examiner has provided what they hope is an agreeable amendment for resolving the issue. 
Examiner notes that a flow chart does not per se provide sufficient structure. 
MECE buckets by definition have “non-overlapping attributes.” Thus the statement of “Determining buckets having non-overlapping attributes” is nothing more than a restatement of “generate MECE buckets”, which is not sufficient support. Applicant’s similar arguments are similarly unpersuasive. 
Per MPEP 2181: “the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.” Identifying the general purpose hardware that could be used to implement a specific computer-implemented function does not provide sufficient support for a 112(f) limitation. Applicant’s similar arguments are similarly unpersuasive.

Applicant’s Argument Regarding 101 Rejections of claims 1-4, 6, 8-10, 12, 14, 15, 17, 19, 20, 34, 36, 37, 39, 41, 42, and 45-50: 
Claim 1 is not directed towards a method of managing interactions between people. Thus the claimed subject matter is not a method of organizing human activity. 
Claim 1 provides a practical application of any such judicial exception in a manner that imposes a meaningful limit such that there is no possible of monopolizing any such judicial exception. 
Contrary to the deficiencies in existing methods for down sampling data to adjust reach, the claimed subject matter provides a practical solution. Claim 1 is directed to a practical solution that provides a technological improvement over prior reach adjustment techniques. 
Claim 1 of the instant application contains a unique, ordered combination of elements. The particular arrangement of elements in claim 1 of the instant application results in a technical improvement by providing a solution to the problem of adjusting reach without introducing human bias. 
Examiner’s Response: Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
Applicant’s argument does nothing to address the determination that the claims describe a marketing or advertising activity, and thus under the 2019 PEG recite a method of organizing human activity. 
Applicant’s argument does not identify any additional element or explain why it integrates the abstract idea into a practical application. The argument appears to be entirely directed to an asserted practicality of the idea itself. However, this assertion does not address the issue at hand in Step 2A Prong Two. 
Examiner notes that applicant does not appear to have provided any reference describing the asserted “existing methods for down sampling data to adjust reach.” It is not clear to the Examiner what existing methods applicant is referencing. Examiner notes that if applicant wishes to advance this argument it would be extremely helpful to prosecution for applicant to provide the examiner with references describing the “existing methods” Applicant asserts the claimed invention to be an improvement on.  
Any possible improvement provided by the claims appears to be the result of the abstract idea rather than the additional elements. Examiner notes that applicant does not identify any additional elements or contest the Examiner’s findings regarding the additional elements. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 6, 8-10, 12, 17, 19, 20, 24, 29, 41, 42, 45, and 48-50: Sullivan is silent to determining a number of households to remove from data based on a size of the data and a difference between a bucket reach percentage and a target reach percentage. 
Examiner’s Response: Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive. As indicated in the above rejection, Sullivan discloses the identified limitation. Note that the broadest reasonable interpretation does not require the determination of the number of households to remove in a single calculation, and that Sullivan’s iterative approach falls within the scope of the limitation. As such, the argument is unpersuasive. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office actions dated 26 May 2021 and 21 September 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-04-47